DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: a comma should be inserted after "nanocrystal" (claim 18, line 8).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen et al. (2017/0306227) supported by Dubrow et al. (2010/0110728) in view of Tiong-Palisoc (Philippine J. of Sci, 2000).
As for claims 1 and 16-20, Ippen et al. show in Fig. 6 (Dubrow et al. show in Fig. 11) and related text a display device (Dubrow: 1100; [0116]) comprising a light source 700 emitting a blue light (Dubrow: [0118]); and 
a quantum dot polymer composite 708/708' comprising a quantum dot(s) ([0162]; Dubrow: [0116]): 
wherein a portion of the blue light is configured to be absorbed by the quantum dot(s) ([0162], lines 7-12; Dubrow: [0118]),
wherein (each of) the quantum dot(s) comprises:
a core InP/(or InP/ZnSe/ZnSexS1-x) comprising a first semiconductor nanocrystal ([0157]), and 
a shell ZnSe/ZnSexS1-x/ZnS (or ZnSexS1-x/ZnS) disposed on the core, the shell comprising a second shell layer comprising a semiconductor nanocrystal ZnSexS1-x (abstract; [0157]), 
wherein the first semiconductor nanocrystal comprises a Group III-V compound,
the second semiconductor nanocrystal comprises zinc, sulfur, and selenium,
the quantum dot does not include cadmium, and
wherein the core does not include copper ([0114], line 17; [0157]),
wherein the quantum dot(s) has (are configured to show a luminescent peak) the emission peak with the full width at half maximum of less than 40 nanometers ([0159]-[0160], tables 1 and 2) (or 
the quantum yield of greater than or equal to 80% ([0158], table 2)),
wherein the quantum dot polymer composite has a photoconversion efficiency.
Ippen et al. do not disclose the shell comprising a dopant (within the second semiconductor nanocrystal), and the dopant comprises (lithium), beryllium, magnesium, aluminum, gallium, boron, or a combination thereof (claims 1, 18 and 19); the quantum yield of greater than or equal to 80% (or the emission peak with the full width at half maximum of less than 40 nanometers) (claim 16); and the photoconversion efficiency is greater than about 57% (claim 17).
Tiong-Palisoc teaches in Figs. 7-8, 12, 13 and related text: 
ZnSexS1-x comprising a dopant, and the dopant comprises lithium, beryllium, magnesium, aluminum, gallium, boron, or a combination thereof (pages 63 and 71, Col. 2, lines 24-27).
Ippen et al., Dubrow et al. and Tiong-Palisoc are analogous art because they are directed to nanoparticles and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ippen et al. and Dubrow et al. with the specified feature(s) of Tiong-Palisoc because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include use a doped-ZnSexS1-x, wherein the dopant comprising lithium, beryllium, magnesium, aluminum, gallium, boron, or a combination thereof, as taught by Tiong-Palisoc, as the shell; to include the quantum yield of greater than or equal to 80% (or the emission (luminumescent) peak with the full width at half maximum of less than 40 nanometers) and the photoconversion efficiency is greater than about 57%, in Ippen et al. and Dubrow et al.'s device, in order to provide extra electron, enhance band gap and improve the optical properties of the device; and optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Therefore, the combined device shows the shell comprising a dopant (within the second semiconductor nanocrystal), and
the dopant comprises (lithium), beryllium, magnesium, aluminum, gallium, boron, or a combination thereof.

As for claim 2, the combined device shows the Group III-V compound further comprises a Group II metal, a Group IV metal, or a combination thereof (Ippen: Fig. 6; [0105], lines 8-10).

As for claim 3, the combined device shows the first semiconductor nanocrystal further comprises a Group II-VI compound, a Group IV-VI compound, a Group 1-III-VI compound, a Group I-II-IV-VI compound, or a combination thereof (Ippen: Fig. 6).

As for claim 4, the combined device shows the first semiconductor nanocrystal comprises InP, InZnP, or a combination thereof (Ippen: Fig. 6).

As for claim 5, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium is greater than or equal to about 1 (Ippen: [0138]-[0141]).

As for claim 6, the combined device shows the shell comprises a first shell layer and the second shell layer is adjacent to the first shell layer, 
wherein the second layer comprises the second semiconductor nanocrystal and the dopant (Tiong-Palisoc: page 63), and 
wherein a composition of the first shell layer is different than a composition of the second shell layer (Ippen: Fig. 6).

As for claim 7, the combined device shows the shell further comprises a third shell layer disposed on the second shell layer, optionally as an outermost layer, and 
wherein the third shell layer comprises Zn and S (Ippen: Fig. 6).

As for claim 8, the combined device shows the first shell layer comprises a third semiconductor nanocrystal and is disposed directly on the core, and 
wherein a bandgap energy of the third semiconductor nanocrystal is greater than a bandgap energy of the first semiconductor nanocrystal, and 
wherein the bandgap energy of the third semiconductor nanocrystal is less than a bandgap energy of the second semiconductor nanocrystal (Ippen: abstract; [0157]).

As for claim 9, the third semiconductor nanocrystal is ZnSe, ZnTe, or a combination thereof (Ippen: Fig. 6; abstract).

As for claim 10, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium changes in a radial direction (Ippen: abstract; [0138]-[0141]).

As for claim 11, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium is less than or equal to about 5 (Ippen: [0138]-[0141]).

As for claim 12 and 13, Ippen et al., Guo et al. and Tiong-Palisoc disclosed substantially the entire claimed invention, as applied to claim 1 above, except an amount of the dopant is less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an amount of the dopant being less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 14, the combined device shows the quantum dot polymer composite comprises:
a polymer matrix (Ippen: [0162]); and 
a quantum dot disposed in the polymer matrix ([0162]).

As for claim 15, the combined device shows the polymer matrix comprises a thiol-ene resin, a (meth)acrylate polymer, a urethane resin, an epoxy resin, a vinyl polymer, a silicone resin, or a combination thereof (Ippen: [0162], lines 1-4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,355,583 B2 in view of Ippen et al. (2017/0306227) supported by Dubrow et al. (2010/0110728). 
Claim 23 of U.S. Patent No. 11,355,583 B2 discloses a device (line 1), comprising: 
a quantum dot (line 2), wherein the quantum dot comprises: 
a core comprising a first semiconductor nanocrystal (line 3), and 
a shell disposed on the core, the shell comprising a second semiconductor nanocrystal and a dopant within the second semiconductor nanocrystal (lines 5-7)
wherein the first semiconductor nanocrystal comprises a Group III-V compound (lines 9-10), 
the second semiconductor nanocrystal comprises zinc, sulfur, and selenium (lines 11-12), 
the dopant comprises lithium, beryllium, magnesium, aluminum, gallium, boron, or a combination thereof (lines 12-17), and 
wherein the quantum dot does not include cadmium (line18).
U.S. Patent No. 11,355,583 B2 does not disclose the device is a display device and comprising a light source emitting a blue light; and a quantum dot polymer composite, wherein a portion of the blue light is configured to be absorbed by the quantum dot.
Ippen et al. teach in Fig. 6 (Dubrow et al. teach in Fig. 11) and related text a display device (Dubrow: 1100; [0116]) comprising:
a light source e700 mitting a blue light (Dubrow: [0118]); and 
a quantum dot polymer composite 708/708' ([0162]; Dubrow: [0116]), 
wherein a portion of the blue light is configured to be absorbed by the quantum dot ([0162], lines 7-12; Dubrow: [0116]).
U.S. Patent No. 11,355,583 B2, Ippen et al. and Dubrow et al. are analogous art because they are directed to an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify U.S. Patent No. 11,355,583 B2 with the specified feature(s) of Ippen et al. and Dubrow et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a display device comprising a light source emitting a blue light; and a quantum dot polymer composite, wherein a portion of the blue light is configured to be absorbed by the quantum dot, as taught by Ippen et al. and Dubrow et al., in U.S. Patent No. 11,355,583 B2's device, in order to use an application which requires a display device.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "independent claim 1, and the claims depending therefrom, are non-obvious and patentable over Ippen and Dubrow in view of Tiong-Palisoc" because "Tiong-Palisoc does not disclose, teach, or otherwise suggest that a dopant is included in the shell disposed on the core of the quantum dot as required by the instant claims".
The examiner disagrees because Tiong-Palisoc was not cited to teach an artisan the entire structure of the claimed invention. Tiong-Palisoc was merely cited to teach an artisan an Al or Li doped-ZnSexS1-x semiconductor material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811